Exhibit 10.1

 

This SHAREHOLDER AGREEMENT (this “Agreement”), dated as of February 3, 2006, is
by and between Sky Financial Group, Inc., an Ohio corporation (“Parent”), and
Donald A. Sherman (the “Shareholder”).

 

WHEREAS, Parent, WMC Acquisition LLC, an Indiana limited liability company and
wholly owned subsidiary of Parent (“Merger Sub”), and Waterfield Mortgage
Company, Incorporated, an Indiana corporation (the “Company”), propose to enter
into an Agreement and Plan of Merger, dated as of the date hereof (as the same
may be amended or supplemented, the “Merger Agreement” capitalized terms used
but not defined herein shall have the meanings set forth in the Merger
Agreement), providing for the merger of the Company with and into Merger Sub;

 

WHEREAS, the Shareholder owns the number of shares of Company Stock set forth
opposite his name on Schedule A hereto (such Company Stock together with any
other capital shares of the Company, including New Shares, acquired by the
Shareholder after the date hereof and during the term of this Agreement, being
collectively referred to herein as the “Subject Shares”) and

 

WHEREAS, as a condition to its willingness to enter into the Merger Agreement,
Parent has requested that the Shareholder enter into this Agreement.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

SECTION 1. Representations and Warranties of the Shareholder. The Shareholder
hereby represents and warrants to Parent as of the date hereof as follows:

 

(a) Authority; Execution and Delivery; Enforceability. The Shareholder has all
requisite power and authority to execute this Agreement and to consummate the
transactions contemplated hereby. The Shareholder has duly executed and
delivered this Agreement, and this Agreement constitutes the valid and binding
obligation of the Shareholder, enforceable against the Shareholder in accordance
with its terms. The execution and delivery by the Shareholder of this Agreement
do not, and the consummation of the transactions contemplated hereby and
compliance with the terms hereof will not, conflict with, or result in any
violation of, or default (with or without notice or lapse of time, or both)
under, or give rise to a right of termination, cancelation or acceleration of
any obligation or to loss of a material benefit under, or to increased,
additional, accelerated or guaranteed rights or entitlements of any Person
under, or result in the creation of any Lien upon any of the Subject Shares
under, any provision of any contract, permit, license, loan or credit agreement,
note, bond, mortgage, indenture, lease or other property agreement, partnership
or joint venture agreement or other legally binding agreement, whether oral or
written (each, a “Contract”) to which the Shareholder is a party or by which any
Subject Shares are bound or any provision of any judgment, order or decree
(collectively, “Judgment”) to which the Shareholder is subject. No trust of
which the Shareholder is a trustee requires the consent of any beneficiary to
the execution and delivery of this Agreement or to the consummation of the
transactions contemplated hereby.

 

(b) The Subject Shares. The Shareholder has, and will continue to have until the
completion of the Company Shareholder’s Meeting, the sole right to vote the
Subject Shares



--------------------------------------------------------------------------------

set forth opposite the Shareholders’ name on Schedule A hereto, and none of the
Subject Shares is subject to any voting trust or other agreement, arrangement or
restriction with respect to the voting of the Subject Shares, except for the
Shareholders’ Agreement dated as of May 27, 1999, between the Company and all of
the Company’s shareholders, as amended, and as contemplated by this Agreement.

 

SECTION 2. Representations and Warranties of Parent. Parent hereby represents
and warrants to the Shareholder as follows: Parent has all requisite corporate
power and authority to execute this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery by Parent of this Agreement and
consummation of the transactions contemplated hereby have been duly authorized
by all necessary action on the part of Parent. Parent has duly executed and
delivered this Agreement, and this Agreement constitutes the valid and binding
obligation of Parent, enforceable against Parent in accordance with its terms.
The execution and delivery by Parent of this Agreement do not, and the
consummation of the transactions contemplated hereby and compliance with the
terms hereof will not, conflict with, or result in any violation of, or default
(with or without notice or lapse of time, or both) under, or give rise to a
right of termination, cancelation or acceleration of any obligation or to loss
of a material benefit under, or to increased, additional, accelerated or
guaranteed rights or entitlements of any Person under, or result in the creation
of any Lien upon any of the properties or assets of Parent under, the Articles
of Incorporation or Regulations of Parent, any provision of any Contract to
which Parent is a party or by which any properties or assets of Parent are bound
or any provision of any Judgment applicable to Parent or the properties or
assets of Parent.

 

SECTION 3. Covenants of the Shareholder. The Shareholder covenants and agrees as
follows:

 

(a) (1) At any meeting of the shareholders of the Company called to seek the
Company Shareholder Approval or in any other circumstances upon which a vote,
consent or other approval (including by written consent) with respect to the
Merger Agreement or the Merger is sought, the Shareholder shall, including by
executing a written consent solicitation if requested by Parent, vote (or cause
to be voted) the Subject Shares in favor of granting the Company Shareholder
Approval.

 

(2) IRREVOCABLE PROXY. The Shareholder hereby irrevocably grants to, and
appoints, Parent, Granger Souder and Kevin Thompson, or any of them, and any
individual designated in writing by any of them, and each of them individually,
as the Shareholder’s proxy and attorney-in-fact (with full power of
substitution), for and in the name, place and stead of the Shareholder, to vote
the Subject Shares, or grant a consent or approval in respect of the Subject
Shares, in a manner consistent with this Section 3. The Shareholder understands
and acknowledges that Parent is entering into the Merger Agreement in reliance
upon the Shareholder’s execution and delivery of this Agreement. The Shareholder
hereby affirms that the irrevocable proxy set forth in this Section 3(a)(2) is
given in connection with the execution of the Merger Agreement and is therefore
coupled with an interest. The Shareholder hereby further affirms that the
irrevocable proxy may under no circumstances be revoked. The Shareholder hereby
ratifies and confirms all that such irrevocable proxy may lawfully do or cause
to be done by virtue hereof. Such irrevocable proxy is executed and intended to
be irrevocable in accordance with the provisions of Section 23-1-30-3 of the
IBCL. The irrevocable proxy granted hereunder shall automatically terminate upon
the termination of this Agreement.



--------------------------------------------------------------------------------

(b) At any meeting of shareholders of the Company or at any adjournment thereof
or in any other circumstances upon which the Shareholder’s vote, consent or
other approval is sought, the Shareholder shall vote (or cause to be voted or
execute a consent with respect thereto) the Subject Shares against (i) any
Acquisition Proposal, and (ii) any other action which might impede the Merger,
including any action, amendment or other proposal or transaction which would in
any manner impede, frustrate, prevent or nullify any provision of the Merger
Agreement or the Merger or change in any manner the voting rights of any class
of the Company’s capital stock. The Shareholder shall not commit or agree to
take any action inconsistent with the foregoing.

 

(c) Other than this Agreement, the Shareholder shall not (i) sell, transfer,
pledge, assign or otherwise encumber or dispose of (including by gift)
(collectively, “Transfer”), or enter into any Contract, option or other
arrangement (including any profit sharing arrangement) with respect to the
Transfer of, any Subject Shares or any rights to acquire any securities of the
Company to any Person other than pursuant to the Merger or (ii) enter into any
voting arrangement, whether by proxy, voting agreement or otherwise, with
respect to any Subject Shares or any rights to acquire any securities of the
Company and shall not commit or agree to take any of the foregoing actions. As
used in this Agreement, the term “Transfer,” shall also include any pledge,
hypothecation, encumbrance, assignment or constructive sale or other disposition
of such security or the record or beneficial ownership thereof, the offer to
make a sale, transfer, constructive sale or other disposition, and each
agreement, arrangement or understanding whether or not in writing, to effect any
of the foregoing. As used in this Agreement, the term “constructive sale” means
a short sale with respect to such security, entering into or acquiring a
derivative Contract with respect to such security, entering into or acquiring a
futures or forward Contract to deliver such security or entering into any
transaction that has substantially the same effect as any of the foregoing.
Notwithstanding the restrictions set forth in this Section 3(c), nothing shall
prohibit the Shareholder from Transferring the Shares or New Shares, provided
that, as a condition to such Transfer, the Person to whom such Shares or New
Shares are Transferred (whether by pledge or otherwise) executes an agreement
providing that it agrees to be bound by the terms of this Agreement and
acknowledges that, notwithstanding any such Transfer, the Shareholder shall
continue to retain all voting power with respect to such Shares or New Shares.

 

(d) The Shareholder hereby consents to and approves the actions taken by the
Board of Directors of the Company in approving the Merger. The Shareholder
hereby waives, and agrees not to exercise or assert, any appraisal rights under
Section 23-1-44 of the IBCL in connection with the Merger.

 

(e) The Shareholder hereby agrees that, in the event (i) of any stock dividend,
stock split, recapitalization, reclassification, combination or exchange of
shares of capital stock of the Company or any Company Subsidiary of, or
affecting, the Subject Shares, (ii) that the Shareholder purchases or otherwise
acquires beneficial ownership of or an interest in any shares of capital stock
of the Company or any Company Subsidiary after the execution of this Agreement
(including by conversion) or (iii) that the Shareholder voluntarily acquires the
right to vote or share in the voting of any shares of capital stock of the
Company or any Company



--------------------------------------------------------------------------------

Subsidiary other than the Subject Shares (collectively, the “New Shares”), any
New Shares so acquired or purchased by the Shareholder shall be subject to the
terms of this Agreement, including the representations and warranties set forth
in Section 1, and shall constitute Subject Shares to the same extent as if those
New Shares were owned by the Shareholder on the date of this Agreement.

 

(f) The Shareholder agrees that he will not, and will cause his representatives
and agents not to, directly or indirectly: (i) initiate, solicit or knowingly
encourage (including by way of furnishing non-public information or assistance)
the making of any proposal that constitutes, or may reasonably be expected to
lead to, any Acquisition Proposal, or (ii) enter into or maintain or continue
discussions or negotiate with any Person in furtherance of or to obtain an
Acquisition Proposal or agree to or endorse any Acquisition Proposal, or
authorize any of its representatives or agents to take any such action.

 

SECTION 4. Termination. This Agreement shall terminate upon the earliest of
(i) the Effective Time and (ii) the termination of the Merger Agreement in
accordance with its terms. No party hereto shall be relieved from any liability
for any intentional breach of this Agreement by reason of any such termination.

 

SECTION 5. Additional Matters.

 

(a) The Shareholder shall, from time to time, execute and deliver, or cause to
be executed and delivered, such additional or further consents, documents and
other instruments as Parent may reasonably request for the purpose of
effectively carrying out the transactions contemplated by this Agreement.

 

(b) The Shareholder does not make any agreement or understanding herein in his
capacity as a director or officer of the Company. The Shareholder signs solely
in his capacity as the record holder and beneficial owner of the Subject Shares
and nothing herein shall limit or affect any actions taken by the Shareholder in
his capacity as an officer or director of the Company to the extent specifically
permitted by the Merger Agreement.

 

SECTION 6. General Provisions.

 

(a) Amendments. This Agreement may not be amended except by an instrument in
writing signed by each of the parties hereto.

 

(b) Notice. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally or sent by overnight courier
(providing proof of delivery) to Parent in accordance with Section 13.2 of the
Merger Agreement and to the Shareholder at the Shareholder’s address set forth
on Schedule A hereto (or at such other address for a party as shall be specified
by like notice).

 

(c) Interpretation. When a reference is made in this Agreement to Sections, such
reference shall be to a Section to this Agreement unless otherwise indicated.
The headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.
Wherever the words “include”, “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation”.



--------------------------------------------------------------------------------

(d) Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any Law or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party hereto. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that transactions contemplated hereby are fulfilled to the extent possible.

 

(e) Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement. This Agreement
shall become effective against Parent when one or more counterparts have been
signed by Parent and delivered to the Shareholder. This Agreement shall become
effective against the Shareholder when one or more counterparts have been
executed by the Shareholder and delivered to Parent. Each party need not sign
the same counterpart.

 

(f) Entire Agreement: No Third-Party Beneficiaries. This Agreement
(i) constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof and (ii) is not intended to confer upon any Person other
than the parties hereto any rights or remedies hereunder.

 

(g) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Indiana, regardless of the Laws that
might otherwise govern under applicable principles of conflicts of law thereof.

 

(h) Assignment. Neither this Agreement nor any of the rights, interests or
obligations under this Agreement shall be assigned, in whole or in part, by
operation of Law or otherwise, by Parent without the prior written consent of
the Shareholder or by the Shareholder without the prior written consent of
Parent, and any purported assignment without such consent shall be void. Subject
to the preceding sentences, this Agreement will be binding upon, inure to the
benefit of, and be enforceable by, the parties and their respective successors
and assigns.

 

(i) Enforcement. The transactions contemplated by this Agreement are unique and
the parties agree that irreparable damage would occur in the event that any of
the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. Accordingly, each of the parties
hereto acknowledges and agrees that, in addition to all other remedies to which
it may be entitled, each of the parties hereto is entitled to a decree of
specific performance, provided that such party hereto is not in material default
or breach hereunder. The parties hereto agree that, if for any reason a party
hereto shall have failed to perform its obligations under this Agreement, then
the party hereto seeking to enforce this Agreement against such nonperforming
party under this Agreement shall be entitled to specific performance and
injunctive and other equitable relief, and the parties hereto further agree to
waive any requirement for the securing or posting of any bond in connection with
the obtaining of any such injunctive or other equitable relief. This provision
is without prejudice to any other rights that any party hereto may have against
another party hereto for any failure to perform its obligations under this
Agreement.



--------------------------------------------------------------------------------

(j) Jurisdiction. Any suit, action or proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement or the transactions contemplated hereby or thereby may be brought in
any federal or state court located in the State of Indiana, and each of the
parties hereby consents to the jurisdiction of such courts (and of the
appropriate appellate courts therefrom) in any such suit, action or proceeding
and irrevocably waives, to the fullest extent permitted by Law, any objection
which it may now or hereafter have to the laying of the venue of any such suit,
action or proceeding in any such court or that any such suit, action or
proceeding which is brought in any such court has been brought in an
inconvenient forum. Process in any such suit, action or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any such court. Without limiting the foregoing, each party agrees that
service of process by U.S. registered mail to such party’s address set forth
herein shall be deemed effective service of process on such party; provided that
nothing herein shall affect the right of any party to serve legal process in any
other manner permitted by Law. The consent to jurisdiction set forth in this
Agreement shall not constitute a general consent to service of process in the
State of Indiana and shall have no effect for any purpose except as provided in
this Agreement. The parties hereto agree that final judgment in any such suit,
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.

 

[Signatures are on the following page(s)]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has duly executed this Agreement, all as of the
date first written above.

 

SKY FINANCIAL GROUP, INC. By:  

/s/ W. Granger Souder, Jr.

--------------------------------------------------------------------------------

Name:   W. Granger Souder, Jr. Title:   Executive Vice President and     General
Counsel SHAREHOLDER

/s/ Donald A. Sherman

--------------------------------------------------------------------------------

Name:   Donald A. Sherman



--------------------------------------------------------------------------------

SCHEDULE A

 

Name and Address of Shareholder

--------------------------------------------------------------------------------

 

Number of Shares of Company Stock

Owned as of the Date Hereof

--------------------------------------------------------------------------------

Donald A. Sherman

Fort Wayne, IN 46804

7500 W. Jefferson Boulevard

Waterfield Mortgage

  162,188